Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on October 12, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2022 was filed after the mailing date of the Notice of Allowance on July 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen et al. (US 10,707,039) in view of Knipe et al. WO 2018/063814 where (US 11,417,487) will be relied upon for citation purposes.


With respect to Claim 1; Van Kampen et al. shows a microelectromechanical device 200, comprising: a backplane 102 comprising an RF conductor 102; a plurality of bottom electrodes 106, 104 disposed on the backplane; a top electrode 226 disposed above and spaced from the backplane 202; a beam 210, 212 disposed between the backplane and the top electrode [Fig. 2], the beam moveable between the RF conductor [Col. 3, lines 9-13] and the top electrode [Col. 4, lines 7-12], the beam 210, 212 comprises one or more hinge sections [over 104, 102] and at least two stiff waffle sections [at 220] disposed adjacent to the one or more hinge sections; an RF stack 206 disposed above the RF conductor 102.
	However Van Kampen et al. does not show at least two RF conductors and respective RF stacks and as such does not show a center stack disposed between the at least two RF stacks such that  one or more hinge sections of the beam contacts the center stack prior to the beam contacting the at least two RF stacks.
	Knipe et al. shows a microelectromechanical device 300 comprising: a      backplane 101 with two RF conductors 302, 304 and analogous RF stacks 306, 308 disposed above the RF conductors and an analogous center stack 314 disposed between the analogous RF stacks 306, 308 such that hinge sections of the beam 212, 214 contact the center stack [Fig. 3B] prior to contacting the two RF stacks [Fig. 3D].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microelectromechanical device of Van Kampen et al. to add an additional RF conductor and RF stack thereby having at least two RF conductors and respective RF stacks with the center stack disposed between the RF stacks thus providing redundancy within the microelectromechanical device which serves as a well-known means of providing reliable functionality.

With respect to Claim 2; Van Kampen et al. shows the beam comprises a bottom beam layer 210 and a top beam layer 212.

With respect to Claim 3; Van Kampen et al. shows portions of a spun layer 302 disposed between the bottom beam layer and the top beam layer [Fig. 3C]  are removed [Fig. 3G] to form the one or more hinge sections.

With respect to Claim 4; Van Kampen et al. shows the at least two stiff waffle sections comprise a plurality of vias 220 disposed between the bottom beam layer 210 and the top beam layer 212.

With respect to Claims 9 and 10; Van Kampen et al. shows microelectromechanical device 200, as discussed in above in Claim 1.
	However Van Kampen et al. does not show or teach two stacks of layers disposed on respective base layers adjacent the (two) RF stack(s).
	Knipe et al. as discussed above in Claim 1 shows a microelectromechanical device 300 comprising: a backplane 101 with two RF conductors 302, 304 and analogous RF stacks 306, 308 further comprising: first and second base layers 202 disposed on the backplane 101 below and spaced from the beam [Fig. 3A]; and at least two stacks 310, 312 of layers disposed on the at least the first and second base layers 202, and adjacent to the at least two RF stacks 302, 304 with the at least two stacks having a greater height than each of the at least two RF stacks and the center stack [Abstract].



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the microelectromechanical device of Van Kampen et al. to include two stacks disposed on respective base layers such that their overall height extends beyond the adjacent RF stacks and center stack as shown by Knipe et al. thereby minimizing the impact of the beam during contact with the RF stacks which would minimize wear thus extend the service life of the device.

The same reasoning applied in the rejection of apparatus claims 1-4, 9 and 10, mutatis mutandis, applies to the subject-matter of method Claims 11-15 given the device is considered inseparable from the method of making the device.  
Where Van Kampen et al. further shows a partial cavity layer 234 forms the top electrode 226 above the beam 210, 212 and a seal layer 230 above the partial cavity layer encloses the beam in a cavity [Fig. 2].


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen et al. (US 10,707,039) and Knipe et al. (US 11,417,487) in view of             Huffman et al. (US 10,029,914).
	Van Kampen et al. teaches the bottom beam layer 210 is a conductive layer       [Col. 3, lines 52-53].  Knipe et al. also teaches the bottom beam layer 212 is a conductive layer.  However neither Van Kampen et al. nor Knipe et al. show or teach the bottom beam layer having a beam contact layer disposed above each RF stack.



	Huffman et al. [Figs. 13D, 13E] show an analogous MEMS bridge comprised of a top beam layer and a bottom beam layer; where the bottom beam layer has a beam contact layer 1328 recessed into the bottom beam layer, disposed above an analogous RF stack.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion of the bottom beam layer shown by  Van Kampen et al. into specific conductive regions corresponding to respective RF stacks as shown by Huffman et al. for the purpose of tuning the micromechanical device in terms of resistance and capacitance coupling of the MEMS bridge to the RF line.

Allowable Subject Matter
Claims 7 and 8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 7;  allowability resides at least in part with the prior art not showing or fairly teaching a microelectromechanical device, comprising: a backplane with at least two RF conductors and a plurality of bottom electrodes; a top electrode disposed above and spaced from the backplane; a moveable beam, disposed between the backplane and the top electrode, comprising a first, second and third hinge sections and at least two stiff waffle sections disposed adjacent to the hinge sections; and at least two RF stacks disposed above the at least two RF conductors with a center stack disposed between the at least two RF stacks such that the beam is configured to contact the center stack prior to the beam contacting the at least two RF stacks in conjunction with ALL the remaining limitations within claims 1 and 7.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833